     Case 1-17-46613-nhl           Doc 146-1        Filed 08/02/19      Entered 08/02/19 11:53:40




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
                                                                     Chapter 11
Bracha Cab Corp, et al.,
                                                                     Case No. 17-46613-nhl
                                                                     Jointly Administered
                                    Debtors.
-----------------------------------------------------------X
                                                                     AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   : ss.:
COUNTY OF KINGS                    )

The undersigned, being duly sworn, deposes and says:

     1. I am over the age of eighteen, I am not a party in this case or proceeding and I reside at
STATEN ISLAND, NEW YORK.

        2. On August 2, 2019, I served the Appellee’s Designation of Record and Issues on
Appeal upon the persons listed below*, those persons being all persons entitled to notice pursuant
to Federal Rule of Bankruptcy Procedure 4001(a)(1), by mailing a true copy of same enclosed in
a pre-address sealed wrapper with postage affixed in a post box maintained under the exclusive
care and custody of the United States Postal Service in the State of New York.



                                                                 /s/
                                                               Jasmin Gomez
Sworn to before me this
2nd day of August, 2019


 /s/
NOTARY PUBLIC


                                            * SEE LIST ATTACHED*
                  Case 1-17-46613-nhl     Doc 146-1   Filed 08/02/19   Entered 08/02/19 11:53:40


Brian Thomas McCarthy, Esq.
Abrams, Fensterman, Fensterman, Eisman,
Formato, Ferrara, Wolf & Carone, LLP
1 MetroTech Center, Suite 1701
Brooklyn, New York 11201
